Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 9 has been replaced in its entirety with the following:

--9.  The electronic circuit of Claim 1, wherein a capacitance Cp of the pump capacitor is not greater than:

Cgs (Vdr - Vn) + Cgd_Q Vdc + Coss Vdr
___________________________
     	                           Vdr

wherein Cgs is a capacitance of a gate terminal of an SiC MOSFET that is configured for coupling to the output terminal of the second totem pole circuit,

wherein Vdr is a voltage provided by the drive power supply,

wherein Vn is a voltage applied across the gate terminal and a source terminal of the SiC MOSFET,

wherein Cgd_Q is a charge equivalent transfer capacitance of the SiC MOSFET at Vdc,

wherein Vdc is a DC bus voltage for the SiC MOSFET, and

wherein Coss is an output capacitance of one of the MOSFETS of the second totem pole circuit.--
	The version of claim 9 shown above is identical to that presented in the amendment filed 5/4/22 except that the still pixelated formula has been clarified and ambiguous strike throughs have been removed.

Allowable Subject Matter
The prior art of record does not appear to disclose an electronic circuit, comprising: a charge pump circuit comprising: a drive power supply; a flying capacitor; and a pump capacitor that is coupled in parallel to the drive power supply and the flying capacitor in response to a first control signal being in first state and is configured to receive charge from the flying capacitor to boost a pump voltage across the pump capacitor to a value that exceeds a drive voltage provided by the drive power supply responsive to a transition of the first control signal from the first state to a second state; a first totem pole circuit comprising a first pair of MOSFETs coupled to one another, the first totem pole circuit being coupled in parallel to the drive power supply: wherein the first totem circuit is responsive to the first control signal; and a gate drive circuit coupled to the charge pump circuit, wherein the gate drive circuit comprises: a second totem pole circuit comprising a second pair of MOSFETS coupled to one another at an output terminal, the second totem pole circuit being coupled in parallel to the pump capacitor: wherein the second totem pole circuit is configured to couple the pump voltage of the pump capacitor to the output terminal responsive to a transition of a second control signal from the first state to the second state; and a control signal generation circuit that is configured to generate the first control signal and the second control signal such that the transition of the second control signal from the first state to the second state is delayed relative to the transition of the first control signal from the first state to the second state as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849